           Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

Lilian Fuentes-Ortega, on her own          )
behalf and on behalf of her minor          )
children, H.Y.L.F. and B.M.L.F.,           )          Civil Action File No.
                                           )
                      Plaintiffs,          )
       v.                                  )
                                           )
United States of America,                  )
                                           )
                      Defendant            )


                                       COMPLAINT

                                     INTRODUCTION

      1.       This action seeks damages for the minor children, H.Y.L.F. and

B.M.L.F., caused by the United States government forcibly separating them from

their mother, Lilian Fuentes-Ortega, when they lawfully entered the United

States to seek asylum. In all, H.Y.L.F. and B.M.L.F. were separated from their

mother and deprived of her love, care, and support for one year, eight months,

and fourteen days.

      2.       This action also seeks damages for Lilian Fuentes-Ortega caused by

the United States government’s separation of her from her children.

      3.       H.Y.L.F., B.M.L.F., and Lilian Fuentes-Ortega (collectively,

“Plaintiffs”) bring their claims against the United States government under the
           Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 2 of 25




Federal Tort Claims Act, 28 U.S.C. § 1346.

                               JURISDICTION AND VENUE

      4.       This Court has jurisdiction over this claim for money damages

against the United States pursuant to 28 U.S.C. § 1346(b)(1).

      5.       Plaintiffs have exhausted their FTCA claims. Plaintiffs filed all

required administrative forms with each of the relevant agencies of the United

States of America more than six months ago. There has been no final disposition

of their administrative claims, and Plaintiffs now exercise the option to deem

those claims denied pursuant to 28 U.S.C. § 2675(a).

      6.       A substantial portion of the acts and omissions giving rise to the

claims occurred in this district. Venue is therefore appropriate under 28 U.S.C. §§

1391 and 1402(b).

                                           PARTIES

      7.       Plaintiffs are Guatemalan nationals who currently reside in

Chattooga County, Georgia. Plaintiff Lilian Fuentes-Ortega (“Lilian”) brings this

action on behalf of herself and her minor children, H.Y.L.F. and B.M.L.F.

      8.       At all relevant times, Plaintiffs were monolingual Spanish speakers.1

      9.       In November 2017, Lilian fled to the United States with H.Y.L.F. and




      1
           H.Y.L.F. and B.M.L.F. have since learned some limited English in school.


                                            2
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 3 of 25




B.M.L.F, seeking asylum.

      10.    H.Y.L.F. is an eleven-year-old boy. He is Lilian’s son. At the time

U.S. Customs and Border Patrol (“CBP”) separated him from Lilian, he was eight

years old.

      11.    B.M.L.F. is a fourteen-year-old boy. He is Lilian’s son. At the time

U.S. Customs and Border Patrol (“CBP”) separated him Lilian, he was twelve

years old.

      12.    Defendant United States of America is a proper defendant under the

FTCA. See 28 U.S.C. §§ 1346(b), 2671, et seq. The United States is sued for the

Plaintiffs’ personal injuries, caused by the wrongful acts or omissions of its

employees, including employees of the Department of Health and Human

Services’ Office of Refugee Resettlement; the Department of Homeland Security

(DHS) and its constituent units, CBP, U.S. Immigration and Customs

Enforcement (“ICE”), and U.S. Citizenship and Immigration Services (“USCIS”);

and the contractors that the agencies directly supervised. Those employees and

contractors were acting within the scope of their employment under

circumstances where the United States, if a private person, would be liable to

Plaintiffs in accordance with the law of the places where the act or omission

occurred. See 28 U.S.C. § 1246(b).




                                         3
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 4 of 25




                               STATEMENT OF FACTS

      A.     Plaintiffs come to the United States seeking asylum.

      13.    In early November 2017, Lilian, H.Y.L.F., and B.M.L.F. fled

Guatemala. In Guatemala, they had been subjected to severe abuse and violence

at the hands of H.Y.L.F. and B.M.L.F.’s father, who was a police officer, and

Lilian’s stepfather, who had threatened to kill her.

      14.    Lilian took the drastic step of escaping from the only country she

had known because she feared her life and the lives of H.Y.L.F. and B.M.L.F.

would be at risk if they remained.

      15.    After a journey across Mexico, Plaintiffs crossed into the United

States on or about November 25, 2017 at Alta Sonora, Arizona.

      16.    Plaintiffs viewed the United States as a place where they would be

able to seek refuge in safety. Though nervous, they were happy when they

entered the United States because, at the time, they believed they were leaving all

of the hardship and violence behind them.

      17.    Instead, the United States government saw to it that they would find

neither refuge nor safety.

      18.    Plaintiffs fell victim to a deliberate United States government policy

using the cruelty of forced family separation to deter them and future migrants

from seeking asylum.



                                         4
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 5 of 25




      19.    Upon entering the United States, Plaintiffs looked for and found a

CBP sentry station, turned themselves in, and told a CBP officer they were

seeking asylum.

      20.    CBP then detained Plaintiffs and put them in a secured van.

      21.    While in the van, H.Y.L.F. and BMLD became upset and scared.

Lilian tried to reassure them by telling them everything would be okay.

      B.     CBP Imprisons Plaintiffs in an “Ice Box.”

      22.    CBP, transported Plaintiffs in the van to a CBP holding center.

      23.    The CBP holding center is commonly referred to as an “Ice Box”

because temperatures inside are very cold.

      24.    When Plaintiffs arrived at the Ice Box, CBP placed them in a large

room with about four other mothers and their children.

      25.    The room only had two metal benches where the Plaintiffs and other

detained families could sit.

      26.    The room was all concrete and did not have any windows allowing

in natural light. The only window allowed a view from another room. CBP

officers used the window observe the families detained in the room.

      27.    The temperature in the room was very cold. Plaintiffs were

shivering and not able to warm up while they were in the room.

      28.    The lights were always on in the room.



                                         5
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 6 of 25




      29.    The toilets in the room were visible to everybody. The other families

in the room could see Plaintiffs urinate and defecate.

      30.    CBP did not provide Plaintiffs with a bed, cot, sheets, blankets, or

pillows. Instead, CBP only provided Plaintiffs with a thin mattress and

aluminum foil-like tarps to use as bedding. Plaintiffs either had to sleep on the

thin mattresses and tarps directly on the cold, concrete floor, or on the metal

benches because they were a little warmer.

      31.    Plaintiffs were hungry when they arrived at the Ice Box. CBP did

not provide Plaintiffs with adequate food. They were only given a small burrito

and a juice box after about three hours.

      32.    When H.Y.L.F. started chewing on his burrito, he noticed there was

trash—possibly part of the burrito wrapper—in his mouth. He spit out the trash.

A CBP agent yelled at H.Y.L.F. in Spanish, in front of the other families, “What

are you doing? Take off your sweater and clean my floor!” H.Y.L.F. was

frightened, trembling, and sobbing.

      33.    When the CBP officer yelled at H.Y.L.F., Plaintiffs were terrified.

They thought the CBP agent was going to physically attack H.Y.L.F.. Fearing for

his safety—and particularly because he had witnessed and experienced violence

in Guatemala—H.Y.L.F., still trembling, took off his sweater and used it to clean

the floor.



                                           6
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 7 of 25




      34.      Though conditions at the Ice Box were terrible, Plaintiffs were able

to provide each other some minimal physical and emotional comfort: leaning on

each other, hugging, Lilian trying to reassure her children.

      35.      Plaintiffs thought they would remain together.

      C.       U.S. Government Officials Forcibly Separate H.Y.L.F. and B.M.L.F.

from Lilian.

      36.      Then, at about 1:00 a.m., after about 24 hours at the Ice Box, CBP

officers told Lilian her children would be taken from her and would be placed in

the hands of the government.

      37.      A CBP officer then took Lilian out of the room where Plaintiffs were

imprisoned to speak with a man and a woman who were not wearing CBP

uniforms.

      38.      Upon information and belief, the man and the woman were

employees or contractors of ORR.

      39.      The man and the woman told Lilian she would be separated from

B.M.L.F. and H.Y.L.F..

      40.      They did not tell Lilian where B.M.L.F. and H.Y.L.F. would be taken;

only that the government would take them to “another place.”

      41.       Lilian asked the man and woman if B.M.L.F. and H.Y.L.F. would

stay with the government. The man and the woman told Lilian they would stay



                                           7
          Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 8 of 25




with the government, but they refused to provide any additional details.

      42.     Sobbing, Lilian begged the man and the woman to let her remain

together with her children.

      43.     The woman responded, “the laws are the laws.”

      44.     Lilian then had to tell B.M.L.F. and H.Y.L.F. that they would be

separated from her and that she did not know what was going to happen. Lilian

tried to comfort them, but she could not. Lilian, B.M.L.F., and H.Y.L.F. were all

crying.

      45.     The woman told Plaintiffs to say goodbye to each other; that they

would be separated.

      46.     Lilian told the woman, “They are my children. I can’t let them go.”

      47.     The man and the woman both told Plaintiffs they did not have a

choice, and CBP took H.Y.L.F. and B.M.L.F. away from Lilian.

      48.     Plaintiffs were distraught. They did not know why they were

getting separated and worried they may never see each other again.

      49.     When CBP separated Plaintiffs, H.Y.L.F. was eight years old and

B.M.L.F. was twelve years old.

      D.      U.S. Government Officials take H.Y.L.F. and B.M.L.F. to a Shelter

in Fullerton, California, Where They Are Separated from Each Other.

      50.     The man and the woman put H.Y.L.F. and B.M.L.F. in the back of a



                                         8
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 9 of 25




van. A little girl who was about four years old was in the van with them.

      51.    The entire time H.Y.L.F., B.M.L.F., and the four-year-old girl were in

the van, they were all crying.

      52.    B.M.L.F. asked the man and the woman where his mother was. The

woman said everything would be fine and he should be quiet.

      53.    The man and the woman took B.M.L.F., H.Y.L.F., and the four-year-

old girl to an airport.

      54.    At the airport, another woman came and took the four-year-old girl.

      55.    The man and the woman took B.M.L.F. and H.Y.L.F. to an office.

The man and woman told them to sit and wait.

      56.    B.M.L.F. and H.Y.L.F. waited alone in the office until they were

escorted to and boarded a plane.

      57.    B.M.L.F. and H.Y.L.F. had no idea where the plane was taking them.

They had never been on a plane before.

      58.    Over the course of the approximately one hour, forty minute flight,

all B.M.L.F. and H.Y.L.F. could think about was that they were getting farther

and farther from their mother, who had been their only source of love and

support for their entire childhood.

      59.    The plane landed at another airport. Upon information and belief,

the airport was in the Los Angeles, California region.



                                         9
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 10 of 25




      60.     At the airport, two women came and retrieved B.M.L.F. and H.Y.L.F.

from the gate.

      61.     B.M.L.F. and H.Y.L.F. still did not know where they were, nor what

was going to happen to them. They were terrified.

      62.     The women drove B.M.L.F. and H.Y.L.F. about a half hour to a

shelter. In the car, H.Y.L.F. was crying. The women did not comfort H.Y.L.F..

They told him to be quiet.

      63.     Upon information and belief, the shelter, which Crittenton Services

for Children and Families operated, was in Fullerton, California.

      64.     At the shelter, some adults separated H.Y.L.F. from B.M.L.F..

      65.     H.Y.L.F. was taken to another building at the shelter.

      66.     Nobody explained to H.Y.L.F. or B.M.L.F. why they were separated;

nor whether or when they would see each other again.

      67.     H.Y.L.F. and B.M.L.F. desperately wanted to be with each other.

After the trauma of the forced separation from their mother, H.Y.L.F. and

B.M.L.F. now thought they would each be taken to different places, and they

would be put somewhere dangerous where they could not support or comfort

each other.

      68.     While H.Y.L.F. and B.M.L.F. were separated, H.Y.L.F. was extremely

upset and terrified. He cried almost incessantly, became ill with a fever, and his



                                         10
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 11 of 25




entire body ached.

      69.    H.Y.L.F. and B.M.L.F. spent the first night at the shelter in separate

dormitories with other children they did not know.

      70.    The next day, H.Y.L.F. and B.M.L.F. were reunited.

      71.    At this point B.M.L.F. realized H.Y.L.F. was sick. B.M.L.F. was very

worried and upset about H.Y.L.F’s health.

      72.    B.M.L.F. and H.Y.L.F. remained together for the remainder of their

time at the shelter.

      73.    H.Y.L.F. continued to suffer stress-driven health issues throughout

the time he was held at the shelter. He had severe digestive issues, headaches,

and body aches. He had a hard time sleeping.

      E.     Lilian is ridiculed when she tries to learn information about her

children, and she is tricked into signing deportation papers.

      74.    After U.S. government officials forcibly separated H.Y.L.F. and

B.M.L.F. from Lilian, she remained a short time at the Ice Box with other mothers

who had been separated from their children. Lilian recalls, “There was a lot of

pain in that room.”

      75.    Lilian then was moved to an ICE detention center near Phoenix,

Arizona.

      76.    While she was at the detention center, she tried to learn the



                                         11
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 12 of 25




whereabouts of H.Y.L.F. and B.M.L.F.. She knew they would be terrified and

traumatized without her, and she desperately wanted to comfort them.

      77.   Nobody provided Lilian with any information about H.Y.L.F. and

B.M.L.F..

      78.   Lilian asked one ICE officer, “Excuse me, what are you doing with

my children?”

      79.   The ICE officer responded, “They’re in the hands of the government

now. You won’t see them again.”

      80.   Throughout her detention, Lilian had told several CBP and ICE

officers she feared returning to Guatemala and she wanted to apply for asylum.

      81.   At the ICE detention center, an ICE officer handed Lilian some

forms in English and told Lilian to sign them.

      82.   The ICE officer pressured Lilian to sign the forms and did not give

her an opportunity to have them translated into Spanish.

      83.   Lilian thought the purpose of the forms was to be reunited with her

children.

      84.   When Lilian asked the ICE officer what the forms were, he laughed

at her and told her, “Just sign them.”

      85.   Lilian signed the forms.

      86.   A few days later, an ICE officer told her the forms allowed ICE to



                                         12
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 13 of 25




deport her.

      87.     Lilian told the ICE officer, “I came here looking for protection.

What’s happening? You’re harming us!”

      88.     The ICE officer said, “this isn’t my problem.”

      F.      Lilian is deported to Guatemala.

      89.     On or about December 12, 2017, ICE forced Lilian onto a plane and

deported her to Guatemala.

      90.     For the duration of the flight, Lilian was upset and crying. She was

terrified for her children, and she also was worried about her safety once she

arrived in Guatemala.

      91.     Fearing for her life, Lilian went into hiding once she arrived in

Guatemala.

      92.     She remained in hiding for four months.

      G.      Lilian is able to communicate with B.M.L.F. and H.Y.L.F., but the

communications provide little comfort.

      93.     When Lilian arrived in Guatemala, she did not have any money or a

telephone. Therefore, she had no way to make any inquiries about B.M.L.F. and

H.Y.L.F.

      94.     Almost a week later, Lilian was able to borrow a phone, and she

reached out to Thelma, a family member who lived in the United States, to see if



                                          13
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 14 of 25




she had heard from B.M.L.F. or H.Y.L.F.. She had not.

      95.    Weeks later, Thelma reported she finally had communicated with

B.M.L.F..

      96.    Shortly after that, Lilian was able to have separate 20-minute calls

with B.M.L.F. and H.Y.L.F.. During the calls, B.M.L.F., H.Y.L.F., and Lilian were

upset and crying. Though they were relieved to know, at a basic level, they each

were alive—even if not safe—they were very worried about each other. B.M.L.F.

and H.Y.L.F. were scared their father or Lilian’s stepfather would find her and

harm her. Lilian could tell B.M.L.F. and H.Y.L.F. felt alone, upset, and scared.

      97.    During the calls, Lilian felt like the emotional pain was almost

unbearable because she could hear B.M.L.F. and H.Y.L.F., she could tell they

were distressed, but she could not see them or hug them.

      98.    Over the course of the calls, Lilian learned B.M.L.F. and H.Y.L.F.

were depressed and anxious due to the forced separation and isolation. She

learned H.Y.L.F. in particular was becoming self-destructive and suffered from

chronic digestive problems as a consequence of the stress.

      99.    Lilian was worried B.M.L.F. and H.Y.L.F. would suffer more harm.

      100.   Lilian fell into a deep depression. She felt like B.M.L.F. and H.Y.L.F.

first suffered in Guatemala because of the threats and violence, and now they

were suffering in the United States, though she brought them to the United



                                         14
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 15 of 25




States to protect them from the violence.

      101.   Lilian thought about suicide. She called Thelma and told her to take

care of B.M.L.F. and H.Y.L.F. if something happened to her.

      102.   Lilian could barely eat or hold down food.

      103.   She suffered from insomnia because of the anxiety.

      H.     H.Y.L.F. and B.M.L.F. are released to their aunt in Georgia.

      104.   Thelma, having learned H.Y.L.F. and B.M.L.F. were in a shelter,

immediately started taking steps to have them released into her custody.

      105.   After H.Y.L.F. and B.M.L.F. were forced to live at the shelter without

their mother or any other family for approximately three months, they were

transported to Atlanta, Georgia and released to Thelma’s custody.

      106.   Together, H.Y.L.F., B.M.L.F., and Thelma traveled to Trion, Georgia,

where Thelma lived.

      107.   Though life with Thelma in Trion was better than life in the shelter,

it was still emotionally difficult for H.Y.L.F. and B.M.L.F. to be away from their

mother.

      108.   H.Y.L.F. in particular continued to struggle with digestive issues

and insomnia. His personality changed, and he was quick to anger.




                                         15
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 16 of 25




       I.      After renewed threats to her life, and panic-stricken about her

children, Lilian again flees Guatemala and enters the United States.

       109.    While Lilian was in hiding, she lived in Tajamulco, a small town in

the mountains of western Guatemala.

       110.    However, her hometown was San Jose Ojetenam, Guatemala, which

was a couple hours by bus from Tajamulco. This is also where H.Y.L.F. and

B.M.L.F.’s father and Lilian’s stepfather had lived.

       111.    In April or May 2018, she traveled to San Jose Ojetenam to retrieve

some documents she needed. She planned to keep a low profile, and she did not

think H.Y.L.F. and B.M.L.F.’s father and her stepfather still lived there.

       112.    Unfortunately, her stepfather did live there, and he tracked her

down.

       113.    Drunk, he kidnapped her, physically assaulted her, and threatened

to kill her.

       114.    Lilian escaped and fled to Guatemala City, but she learned from an

aunt that H.Y.L.F. and B.M.L.F’s father was looking for her there.

       115.    Terrified that she would be killed, and distraught that she could not

be with her children, she decided to try to return to the United States.

       116.    In late June 2018, Lilian crossed into the United States near Eagle

Pass, Texas and again presented herself to CBP. She told the CBP officers she



                                           16
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 17 of 25




feared returning to Guatemala, and she was looking for her children.

      117.   CBP arrested her and transferred her to a jail in Eagle Pass. While

she was in the jail, she had no way to reach her children.

      118.   After about six months in the jail, she was transferred to an ICE

detention center in Texas. At the detention center, she was able to work for

about one dollar per day. She saved this money and used it to call H.Y.L.F. and

B.M.L.F. This was the first time she had been able to speak with them since she

fled Guatemala.

      119.   Because calls were expensive and her earnings in ICE detention

were meager, she only was able to speak with H.Y.L.F. and B.M.L.F. a few times.

      120.   ICE imprisoned Lilian for about five months at the detention center

in Texas.

      121.   ICE officers told Lilian she would be deported to Guatemala again.

      122.   ICE then transferred Lilian to the Irwin County Detention Center

(“ICDC”) in Ocilla, Georgia.

      123.   On August 8, 2019, an immigration attorney was able to secure

Lilian’s release from ICDC.

      124.   Throughout their separation—until the day Lilian was released—

Plaintiffs feared they would never see each other again.




                                        17
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 18 of 25




      J.     Lilian is reunited with H.Y.L.F. and B.M.L.F., but the harm of their

separation continues.

      125.   On the evening of August 8, 2019, Lilian was reunited with H.Y.L.F.

and B.M.L.F. in Trion.

      126.   Because of the forced separation, Lilian and her children had not

seen each other for one year, eight months, and fourteen days.

      127.   Lilian continues to suffer the ramifications of the forced separation.

      128.   Her relationship with her children, and particularly with H.Y.L.F., is

strained.

      129.   Lilian has a hard time getting H.Y.L.F.’s attention. He gets very

angry at her and blames her for all of the harm that happened to him. He

frequently asks her why she caused him to be separated from her.

      130.   H.Y.L.F. is frequently ill as a result of the emotional trauma and

anxiety caused by the separation. He continues to struggle with gastrointestinal

problems, muscle aches, and insomnia. Because of the health issues, H.Y.L.F. has

missed multiple days of school.

      131.   This has caused Lilian considerable stress and anxiety.

      132.   Lilian constantly deals with feelings of guilt because her children,

and particularly H.Y.L.F., suffered psychological harm.




                                         18
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 19 of 25




                                          COUNT I

              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                       (All Plaintiffs)

      133.    The other paragraphs of this complaint are incorporated as if set

forth here.

      134.    This Count sets forth claims of all Plaintiffs.

      135.    By engaging in the acts described in this Complaint, the federal

employees, officials, and contractors referenced above engaged in extreme and

outrageous conduct with an intent to cause, or in reckless disregard of the

probability of causing, Plaintiffs to suffer severe emotional distress.

      136.    As a direct and proximate result of that conduct, Plaintiffs suffered

severe emotional distress.

      137.    The conduct described herein violated Georgia and Arizona law

prohibiting intentional infliction of emotional distress.

      138.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for intentional infliction of emotional distress.




                                           19
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 20 of 25




                                        COUNT II

                              BREACH OF FIDUCIARY DUTY

                                  (H.Y.L.F. and B.M.L.F.)

      139.    The other paragraphs of this complaint are incorporated as if set

forth here.

      140.    This Count sets forth claims of H.Y.L.F. and B.M.L.F..

      141.    The federal employees, officials, and contractors referenced above

were guardians of H.Y.L.F. and B.M.L.F.

      142.    In turn, H.Y.L.F. and B.M.L.F. were wards of the federal employees,

officials, and contractors.

      143.    As guardians of children housed in federal facilities, these federal

employees, officials, and contractors had a fiduciary relationship to H.Y.L.F. and

B.M.L.F.

      144.    Among their obligations as guardians, the federal employees,

officials, and contractors were obligated to act in the best interest of H.Y.L.F. and

B.M.L.F.

      145.    As described more fully throughout this complaint, these federal

employees, officials, and contractors breached these fiduciary duties to H.Y.L.F.

and B.M.L.F.

      146.    The conduct described herein constituted a breach of fiduciary duty,



                                          20
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 21 of 25




in violation of Georgia and Arizona law.

      147.    As a direct and proximate result of those breaches, H.Y.L.F. and

B.M.L.F. suffered severe emotional distress.

      148.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for breach of fiduciary duty.

                                           COUNT III

                                       NEGLIGENCE

                                        (All Plaintiffs)

      149.    The other paragraphs of this complaint are incorporated as if set

forth here.

      150.    This count sets forth claims of all Plaintiffs.

      151.    The federal employees, officials, and contractors referenced above

had a duty to Plaintiffs to act with ordinary care and prudence so as not to cause

harm or injury to Plaintiffs.

      152.    By engaging in the acts alleged herein, the federal employees,

officials, and contractors failed to act with ordinary care and breached their duty

of care owed to Plaintiffs.

      153.    The conduct described herein constituted negligence, in violation of

Georgia and Arizona law.

      154.    As a direct and proximate result of the referenced conduct, Plaintiffs



                                            21
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 22 of 25




suffered substantial damages.

      155.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for negligence.

                                         COUNT IV

                               NEGLIGENT SUPERVISION

                                        (All Plaintiffs)

      156.    The other paragraphs of this complaint are incorporated as if set

forth here.

      157.    This count sets forth claims of all Plaintiffs.

      158.    Plaintiffs suffered damages from foreseeable misconduct of

employees, officials, and contractors supervised by the Defendant.

      159.    The government’s employees in supervisory roles have a duty to

properly supervise federal employees, officers, and contractors and to oversee

their treatment of immigrants in their custody.

      160.    The disregard for Defendant’s own internal policies and standards

by federal employees, officers, employees, and contractors also shows the

supervisors were negligent in their non-discretionary duties to supervise

individual employees, officers, and contractors.

      161.    The conduct described herein constituted negligent supervision, in

violation of Georgia and Arizona law.



                                           22
        Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 23 of 25




       162.   The government’s negligent supervision proximately caused the

unlawful conduct described herein, including the violation of non-discretionary,

mandatory obligations imposed on the federal agencies that had custody of

Plaintiffs.

       163.   As a proximate result of this negligent supervision, Plaintiffs

suffered the injuries described herein.

       164.   Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for negligent supervision.

                                          COUNT V

                                   ABUSE OF PROCESS

                                        (All Plaintiffs)

       165.   The other paragraphs of this complaint are incorporated as if set

forth here.

       166.   This count sets forth claims of all Plaintiffs.

       167.   The government’s employees, officials, and contractors maliciously

abused otherwise legally and properly issued legal processes within their control

for purposes the legal processes never were intended to effect: traumatizing

Plaintiffs, coercing Plaintiffs to abandon their lawful claims to asylum, and

deterring future migrants from seeking refuge in the United States.

       168.   The government’s conduct described herein constituted abuse of



                                           23
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 24 of 25




process, in violation of Georgia and Arizona law.

      169.    Plaintiffs. were injured by this misconduct, as described herein.

      170.    Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for abuse of process.

                                    COUNT VI

                      LOSS OF CONSORTIUM (ARIZONA)

                                   (All Plaintiffs)

       171. The other paragraphs of this complaint are incorporated as if set

forth here.

       172. This count sets forth claims of all Plaintiffs.

       173. Plaintiffs had a legal right to parent child consortium, which the

government’s employees, officials, and/or contractor violated.

      174.    As a consequence of the government’s actions described herein,

Plaintiffs lost their capacity to exchange love, affection, society, companionship,

comfort, care, and moral support.

      175.    The substantial mental and physical injuries suffered by Plaintiffs

continue to frustrate their ability to interact and communicate as a family in a

normally gratifying way.

      176.    The government’s conduct described herein constituted abuse of

process, in violation of Arizona law.



                                         24
       Case 4:20-cv-00266-MLB Document 1 Filed 11/17/20 Page 25 of 25




      177.     Plaintiffs. were injured by this misconduct, as described herein.

      178.     Under the Federal Tort Claims Act, the United States is liable to

Plaintiffs for loss of consortium.

                                     PRAYER FOR RELIEF

      Plaintiffs respectfully demand as follows:

               (1) Compensatory damages;

               (2) Punitive damages;

               (3) Attorneys’ fees and costs; and

               (4) Such other and further relief as the Court may deem just and

appropriate.

      Respectfully submitted this 17th day of November, 2020.

                                        /s/ Daniel Werner
                                        Daniel Werner
                                        Georgia Bar No. 422070
                                        dan@decaturlegal.com
                                        James Radford
                                        Georgia Bar No. 108007
                                        james@decaturlegal.com
                                        RADFORD & KEEBAUGH, LLC
                                        315 W. Ponce de Leon Ave.
                                        Suite 1080
                                        Decatur, Georgia 30030
                                        (678) 271-0300

                                        Attorneys for Plaintiff




                                          25
